Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 1 of 20 Page ID #1




                                                     19-981-SMY
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 2 of 20 Page ID #2
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 3 of 20 Page ID #3
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 4 of 20 Page ID #4
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 5 of 20 Page ID #5
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 6 of 20 Page ID #6
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 7 of 20 Page ID #7
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 8 of 20 Page ID #8
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 9 of 20 Page ID #9
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 10 of 20 Page ID #10
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 11 of 20 Page ID #11
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 12 of 20 Page ID #12
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 13 of 20 Page ID #13
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 14 of 20 Page ID #14
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 15 of 20 Page ID #15
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 16 of 20 Page ID #16
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 17 of 20 Page ID #17
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 18 of 20 Page ID #18
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 19 of 20 Page ID #19
Case 3:19-cv-00981-SMY Document 1 Filed 09/06/19 Page 20 of 20 Page ID #20
